          Case 1:19-gj-00048-BAH Document 32 Filed 09/30/19 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 IN RE:

 APPLICATION OF THE COMMITTEE ON
 THE JUDICIARY, U.S. HOUSE OF                                No. 19-gj-48 (BAH)
 REPRESENTATIVES, FOR AN ORDER
 AUTHORIZING THE RELEASE OF
 CERTAIN GRAND JURY MATERIALS


                                NOTICE OF APPEARANCE

       I, Adam Grogg, hereby enter my appearance as counsel in the above-captioned case for the

Committee on the Judiciary of the United States House of Representatives. Please send all future

notices in this matter to me.

                                            Respectfully submitted,

                                            /s/ Adam A. Grogg
                                            ADAM A. GROGG (D.C. Bar No. 1552438)
                                                Assistant General Counsel
                                            OFFICE OF GENERAL COUNSEL
                                            U.S. HOUSE OF REPRESENTATIVES
                                            219 Cannon House Office Building
                                            Washington, D.C. 20515
                                            Telephone: (202) 225-9700

                                            Counsel for the Committee on the Judiciary,
                                            United States House of Representatives

September 30, 2019
